                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

JEFFREY TURNER,

                    Plaintiff,                      Case Number: 18-11982

v.                                                  HONORABLE AVERN COHN

JODI DEANGELO, MELISSA GODFREY,
UNIDENTIFIED OFFICER DEFENDANTS,
and UNIDENTIFIED NURSE
DEFENDANT,

                Defendants.
______________________________/


      ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 25)
                             AND
GRANTING DEFENDANT JODI DEANGELO AND MELISSA GODFREY’S MOTIONS
              FOR SUMMARY JUDGMENT (Docs. 11, 15)

                                            I.

      This is a prisoner civil rights case under 42 U.S.C. § 1983. Plaintiff Jeffrey

Turner, proceeding pro se and in forma pauperis, filed a complaint naming Jodi

DeAngelo, Melissa Godfrey, “Unidentified Officer Defendants,” and “Unidentified Nurse

Defendant” as defendants. Plaintiff alleges he was sexually assaulted by other inmates

while incarcerated at the Woodland Correctional Facility between April 15, 2017 and

January 9, 2018. The matter has been referred to a magistrate judge for pretrial

proceedings. (Doc. 16).

      Jodi DeAngelo and Melissa Godfrey filed separate motions for summary

judgment on the grounds that plaintiff failed to exhaust his administrative remedies

against them. Docs. 11, 15. The magistrate judge issued a report and recommendation

(MJRR), recommending that the motions be granted for failure to exhaust and plaintiff’s
claims against them be dismissed without prejudice. Neither party has filed objections

and the time for filing objections has passed.

                                            II.

      The failure to file objections to the MJRR waives any further right to appeal.

Smith v. Detroit Federation of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

Likewise, the failure to object to the MJRR releases the Court from its duty to

independently review the motions. Thomas v. Arn, 474 U.S. 140, 149 (1985).

However, the Court has reviewed the MJRR and agrees with the magistrate judge.

                                            III.

      The findings and conclusions of the magistrate judge are adopted as the findings

and conclusions of the Court. DeAngelo and Godfrey’s motions for summary judgment

are GRANTED. Plaintiff’s claims against DeAngelo and Godfrey are DISMISSED

WITHOUT PREJUDICE.

      The case continues before the magistrate judge against the remaining still

unidentified defendants.1

      SO ORDERED.

                                                   S/Avern Cohn
                                                   AVERN COHN
Dated: 9/10/2019                                   UNITED STATES DISTRICT JUDGE
      Detroit, Michigan




      1
       The magistrate judge recently issued an order requiring plaintiff to provide the
names of the unidentified defendants within 45 days and providing that a failure to
properly identify a defendant may result in the dismissal of his claims against them.
(Doc. 26)..

                                             2
